Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims recite structure that appears to be inconsistent with applicant’ disclosed invention.  In claim 1, line 6, and claim 9, line 7, applicant claims a connector attached to the frame assembly.  However, according to applicant’s detailed disclosure, element 102 is the connector (see Figure 10).  The connector is attached to the skid rail assembly 16 at its lower end (see Figure 2) and to the damping member 104 at its upper end.  The damping member and connector are part of the swing arm assembly (see para [0063]) and any connection between the connector 102 and the frame assembly 13 is indirectly through the swing arm 96 and damping member 104 structures of the swing arm assembly 28.  Any connection between the swing arm 96 and the skid rail assembly is by way of the damping member and connector. Therefore, applicant’s recitation of the connector being attached to the frame assembly and the swing arm assembly being connected to the damping member (which is part of the swing arm assembly) and the skid rail assembly is erroneous or, at least, misleading.
In claim 17, line 6, again, applicant claims a connector attached to the frame assembly.  As discussed above, the connector, as disclosed, is attached to the damping member and the skid rail assembly and is part of the swing arm assembly.  The connector is only connected to the frame assembly indirectly through the damping member 104 and swing arm 96, so claiming the connector as being attached to the frame assembly is inaccurate or misleading.  Also, in lines 13-14, applicant erroneously claims “tilting the frame assembly [sic] the connector, the damping member, and the swing arm assembly to the left and right with the snow bike track assembly when leaning into a turn while the skid rail assembly remains relatively parallel with the terrain…””.  However, as disclosed, the frame assembly and part of the swing arm assembly (the swing arm 96) tilt relative to the skid rail assembly while connector 102 remains with the skid rail assembly and does not tilt relative to it.  The damping member 104 limits or dampens the relative motion and does not necessarily tilt with either group of parts.  It is therefore unclear what applicant means to claim because the claimed structure appears to be inaccurately described in the claims.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anne Marie M. Boehler whose telephone number is (571)272-6641. The examiner can normally be reached Monday-Friday, 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Rocca can be reached on 571-272-5191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANNE MARIE M BOEHLER/Primary Examiner, Art Unit 3611                                                                                                                                                                                                        




/ab/